Lodged Order Upload (L.O.U)                                                                https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCooki...
               Case 2:21-ap-01113-ER                      Doc 16-1 Filed 07/29/21 Entered 07/29/21 15:55:54                                          Desc
                                                                  LOU Page 1 of 1


                                                    Adversary LODGED ORDER UPLOAD FORM

                                                                                                                                         Thursday, July 29, 2021




          C O N F I R M AT I O N :

           Yo u r L o d g e d O r d e r I n f o :
          ( 10314893.docx )
            A new order has been added




                  Office: Los Angeles
                  C a s e Ti t l e : To r r e s v. U n i t e d S t a t e s o f A m e r i c a , b y i t s a g e n c y I n t e r n a l R
                  C a s e N u m b e r : 2 1 - 0 111 3
                  Judge Initial: ER
                  C a s e Ty p e : a p ( A d v e r s a r y )
                  Document Number: 15
                  On Date: 07/29/2021 @ 03:51 PM


          T h a n k Yo u !


          United States Bankruptcy Court
          Central District of California
          Edward R. Roybal Federal Building and Courthouse
          2 5 5 E a s t Te m p l e S t r e e t
          Los Angeles, CA 90012




1 of 1                                                                                                                                                  7/29/2021, 3:51 PM
